Title: To Thomas Jefferson from William C. C. Claiborne, 17 September 1808
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New-Orleans, September 17th. 1808.
                  
                  Desirous to ascertain the real state of General Fayette’s Land warrants, I lately applied for information to the Register Mr. Van Pradelles, who has favored me with a Letter, of which, I now enclose a copy for your perusal.—I shall in a few Days, see Mr. Duplantier, & will urge his unremitted attention to the claims of General Fayette, until the locations are all made, and the Titles completed.—Like improvements to those, which in the opinion of Mr. Van Pradelles vitiate six of the locations, will I fear be found on most of the chosen Spots in this Territory;—Unauthorised settlements on the vacant Lands are daily forming, and for the most part with a view to speculation; But on this subject, I have been explicit in two late communications to the Secretary of the Treasury which I presume will be laid before you.
                  Since my letter of the 1st. Instant, Mr. Pitot, has communicated to the Directors of the Navigation Company, what had passed between him and myself relative to a Loan from the U. States, and it seems, from the enclosed letter to me (No. 2.) that the sentiments of Mr. Pitot, as expressed in his inofficial letter of the   Instant (already transmitted you) are approved by the Board.—
                  If a vacancy in the Supreme Judiciary of this Territory still exists, permit me to recommend to your patronage, Colonel John Thompson, the present Register of the Land office for the Opelousas District; Colonel Thompson studied Law regularly, and altho’ he never became a practitioner, yet by acting for some time in Kentucky as an associate Judge, he acquired a knowledge of the practise; Colo: Thompson unites to correct political principles, handsome talents, and great integrity of character, he has made considerable progress in the acquirement of the french Language, and is much esteemed by Society;—particularly by the ancient Lousianians.—
                  Mr. Livingston has brought with him from the U. States, the opinions of many Lawyers, in support of his Title to the Batture, and which declare, the interference of the Executive of the U. States, to have been without precedent, and unauthorised by the act of Congress.—To this effect, are the opinions of Messrs. Ingersall, Rawl, Duponceau, Lewis and Tilman, which have (I am told) been exhibited on the Exchange, and read for the instructions of the by-Standers.—It is reported, that these opinions are designed for the press;—If so, I am persuaded it will appear, that a full view of the case was not presented, and that the statements on which these opinions are predicated, are untrue.—
                  Finding that several of the Gentlemen lately appointed officers in the additional Regiments had not accepted their Commissions, and of course that there would be vacancies for several sub-Lieutenants and Ensigns, I take the liberty to recommend to your notice, Lewis P. Ducros, a very promising young Creole, and the son of a very respectable and influential Citizen.—Lewis P. Ducros is about eighteen years of age, of fine figure, and apparently a robust Constitution; he is represented to possess an excellent moral Character and a laudable spirit of emulation.—I will also, pray the liberty of mentioning to you, Mr. David [I] Becket of this City, as a candidate for the honor of a Commission in the army of the U. States;—Mr. Becket, is prudent, sensible, brave, and patriotic;—He served with Mr. Robertson the last year in a Volunteer Company, which was on duty at Norfolk, and emigrated hither eight or 10 months past.—Mr. Robertson speaks of Mr. Becket, as one of the most amiable young men he ever knew, and thinks with me, that he would make a most excellent officer.— 
                  Accept Dear Sir, the best wishes of Your faithful friend,
                  
                     William C. C. Claiborne 
                     
                  
               